                                                                Case 3:19-cv-00736-LRH-WGC Document 10 Filed 04/24/20 Page 1 of 2



                                                           1      FISHER & PHILLIPS LLP
                                                                  SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                  Nevada Bar No. 1099
                                                           3
                                                                  300 S. Fourth Street
                                                                  Suite 1500
                                                           4      Las Vegas, NV 89101
                                                                  Telephone: (702) 252-3131
                                                           5      E-Mail Address: smahoney@fisherphillips.com
                                                                  Attorneys for Defendants, Panasonic Corporation
                                                           6
                                                                  Of North America and Jason Etheridge
                                                           7
                                                                                        UNITED STATES DISTRICT COURT
                                                           8
                                                                                          DISTRICT OF NEVADA (RENO)
                                                           9
                                                                  TARINA STRONG, an individual,         )      Case No. 3:19-cv-00736-LRH-WGC
                                                           10                                           )
                                                                                      Plaintiff,        )      STIPULATION AND ORDER TO
                                                           11                                           )      EXTEND TIME TO RESPOND TO
                                                                  v.                                    )      COMPLAINT
fisher & phillips llp




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                        )             (Third Request)
                          Las Vegas, Nevada 89101




                                                           13     PANASONIC CORPORATION OF              )
                                                                  NORTH AMERICA, a foreign corporation, )
                                                           14     and JASON ETHERIDGE, an individual.   )
                                                                                                        )
                                                           15                         Defendants.       )
                                                                  ____________________________________ )
                                                           16

                                                           17                IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of

                                                           18     record that Panasonic Energy Company of North America, a division of Panasonic
                                                           19     Corporation of North America (named in the Complaint as Panasonic Energy
                                                           20
                                                                  Corporation of North America) and Jason Etheridge will have an extension of time up
                                                           21
                                                                  to and including May 22, 2020, to answer or otherwise respond to Plaintiff’s Amended
                                                           22
                                                                  Complaint (ECF No. 2). Due to matters relating to COVID-19, defense counsel has not
                                                           23

                                                           24
                                                                  been able to receive and review all the information and documentation necessary to

                                                           25     respond to the 204-paragraph Amended Complaint. This is the third request for an

                                                           26

                                                           27

                                                           28

                                                                                                            -1–
                                                                  37660421
                                                                2
                                                                Case 3:19-cv-00736-LRH-WGC Document 10 Filed 04/24/20 Page 2 of 2



                                                           1      extension of this deadline.
                                                           2
                                                                    FISHER & PHILLIPS                  THE GEDDES LAW FIRM, P.C.
                                                           3
                                                                                                       By:_______/s/_____________
                                                           4        By:_______/s/_____________         William J. Geddes
                                                                    Scott M. Mahoney, Esq.             Kristen R. Geddes
                                                           5        300 S. Fourth Street #1500         8600 Technology Way, Suite 107
                                                                    Las Vegas. NV 89101                Reno, Nevada 89521
                                                           6
                                                                    Attorney for Defendant             Attorney for Plaintiff
                                                           7
                                                                                                 IT IS SO ORDERED:
                                                           8
                                                                                                 ______________________________________
                                                           9                                     UNITED STATES MAGISTRATE JUDGE
                                                           10
                                                                                                 Dated: April 24, 2020
                                                           11
fisher & phillips llp




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                        -2–
                                                                  37660421
